Name: Commission Regulation (EC) No 1827/96 of 20 September 1996 providing for the opening and management of a tariff quota for preparations of a kind used in animal feeding falling within CN codes 2309 90 31, 2309 90 41 and 2309 90 51
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  EU finance
 Date Published: nan

 Avis juridique important|31996R1827Commission Regulation (EC) No 1827/96 of 20 September 1996 providing for the opening and management of a tariff quota for preparations of a kind used in animal feeding falling within CN codes 2309 90 31, 2309 90 41 and 2309 90 51 Official Journal L 241 , 21/09/1996 P. 0023 - 0025COMMISSION REGULATION (EC) No 1827/96 of 20 September 1996 providing for the opening and management of a tariff quota for preparations of a kind used in animal feeding falling within CN codes 2309 90 31, 2309 90 41 and 2309 90 51THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof,Whereas, as a result of the accession of Austria, Finland and Sweden, the Community has concluded agreements with certain third countries on the conclusion of the negotiations under Article XXIV.6 of the General Agreement on Tariffs and Trade (GATT); whereas these agreements, inter alia, provide for certain Community commitments on agriculture; whereas these commitments must be implemented as soon as possible; whereas Regulation (EC) No 1095/96 authorizes the Commission to take the necessary measures in accordance with the management committee procedure;Whereas one of the above concessions is a tariff quota of 2 800 tonnes of preparations of a kind used for feeding animals falling within CN codes 2309 90 31, 2309 90 41 and 2309 90 51 which can be imported annually from 1 January 1996 at a customs duty rate of 7 % ad valorem;Whereas the detailed rules for the management of this quota must be laid down; whereas the type of management concerned will require close collaboration between the Member States and the Commission, which must also in particular be able to monitor progress in using up the tariff quota and inform the Member States thereof;Whereas the licences for the import of the products in question under this quota should be issued after a scrutiny period and with the fixing of a single percentage reduction in the quantities applied for, where appropriate;Whereas the information to appear on the applications and licences should be specified;Whereas, to ensure the sound management of this scheme, the security for the import licences under it should be set at ECU 25 a tonne;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 The products falling within CN codes 2309 90 31, 2309 90 41 and 2309 90 51 listed in the Annex hereto and qualifying for a tariff quota as laid down by Regulation (EC) No 1095/96 may be imported into the Community in accordance with this Regulation and at a customs duty rate of 7 % ad valorem.Article 2 1. Applications for import licences shall be lodged with the competent authorities in each Member State on the first working day of each week by 1 p.m., Brussels time. Licence applications must relate to a quantity equal to or greater than 5 tonnes of product and may not exceed 500 tonnes.2. The Member States shall send the import licence applications to the Commission by telex or fax, by 6 p.m. Brussels time, at the latest on the day they are lodged.3. By the Friday following the day on which the applications are lodged, the Commission shall notify the Member States by telex or fax of the outcome of the licence applications.4. On receipt of the Commission notification, the Member States shall issue the import licences. The term of validity of licences shall be calculated from their date of issue.5. The quantity released for free circulation may not be greater than that indicated in sections 17 and 18 of the import licence. To this end, the figure '0` shall be entered in section 19 of the licence.Article 3 In the case of products to be imported at the reduced customs duty laid down in Article 1 of this Regulation, import licence applications and licences shall include in section 24 one of the following entries:- Derechos de aduana limitados al 7 % ad valorem [Reglamento (CE) n ° 1827/96]- Toldsatsen begrÃ ¦nses til 7 % af vÃ ¦rdien (Forordning (EF) nr. 1827/96)- BeschrÃ ¤nkung des Zolls auf 7 % des Zollwerts (Verordnung (EG) Nr. 1827/96)- Ã Ã ¡Ã ³Ã ¬Ã ¯Ã  Ã °Ã ¥Ã ±Ã ©Ã ¯Ã ±Ã ©Ã ³Ã ¬Ã Ã ­Ã ¯Ã © Ã ³Ã ´Ã ¯ 7 % ad valorem [Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1827/96]- Customs duties limited to 7 % ad valorem (Regulation (EC) No 1827/96)- Droits de douane limitÃ ©s Ã 7 % ad valorem [RÃ ¨glement (CE) n ° 1827/96]- Dazi doganali limitati al 7 % ad valorem [Regolamento (CE) n. 1827/96]- Douanerechten beperkt tot 7 % ad valorem (Verordening (EG) nr. 1827/96)- Direitos aduaneiros limitados a 7 % ad valorem [Regulamento (CE) n º 1827/96]- Arvotulli rajoitettu 7 prosenttiin [asetus (EY) N:o 1827/96]- Tullsatsen begrÃ ¤nsad till 7 % av vÃ ¤rdet (FÃ ¶rordning (EG) nr 1827/96).Article 4 The amount of the security for the import licences provided for in this Regulation shall be ECU 25 a tonne.Article 5 This Regulation shall enter into force on the seventh day following that of its publication of the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 146, 20. 6. 1996, p. 1.ANNEX The quantities imported under the CN codes referred to in this Annex shall benefit from a customs duty of 7 % ad valorem.>TABLE>